Order entered January 22, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-20-00542-CV

                       CAROLYN WAID, Appellant

                                     V.

                   TARGET CORPORATION, Appellee

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-18-00729-E

                                  ORDER

      Before the Court is appellee’s January 20, 2021 motion to supplement the

reporter’s record. The requested reporter’s record of the May 22, 2020 hearing

was filed on January 20, 2021. Accordingly, we DENY the motion as moot.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE